DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 7, 14-16 and 19-23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2012/0249880 to Taylor et al.
Regarding claim 1, Taylor ‘880 discloses a device comprising: a plate 12 supported by an arm 51, wherein the plate 12 includes an exterior surface and a latch 14, wherein the latch 14 extends away from the exterior surface 44 such that the latch 14 is configured to engage a detent 108 of an engagement surface of a housing 100 in order to linearly mount the housing 100 onto the plate 12 and disengage the detent 108 in order rotationally unmount the housing 100 from the plate 12; wherein the latch 14 comprises a block 31 with a ramp (side of block 31), the ramp (side of block 31) extending between the exterior surface and a back end (end of block 31) of the latch 14, and wherein the detent 108 of the housing 100 has a back end that engages the back end (end of block 31) of the latch 14.  
Regarding claim 7, Taylor ‘880 discloses wherein the plate 12 tapers (at 42) toward the latch 14.  
Regarding claim 14, Taylor ‘880 discloses wherein the latch 14 and the detent 108 complement each other in shape (fig. 1).  
Regarding claim 15, Taylor ‘880 discloses wherein the latch 14 is configured to engage the detent 108 in order to linearly mount the housing 100 onto the plate 12 such that the plate 12 provides an elastic force 36 onto the housing 100.  
Regarding claim 16, Taylor ‘880 discloses wherein the housing 100 includes a retention lip 104 (edge of cavity 106), wherein the latch 104 is configured to engage the detent 108 in order to linearly mount the housing 100 onto the plate 12 such that the plate 12 engages the retention lip 104.  
Regarding claim 19, Taylor ‘880 discloses wherein the plate 12 includes an electrical contact 26.  
Regarding claim 20, Taylor ‘880 discloses wherein the plate 12 includes an electrical interface 28 including the electrical contact 26 (Fig. 6-7).  	
Regarding claim 21, Taylor ‘880 discloses wherein the latch 12 includes the electrical contact 26 (Fig. 6-7).  	
Regarding claim 22, Taylor ‘880 discloses wherein the arm 51 includes an electrical contact 26 (Fig. 6-7).  
Regarding claim 23, Taylor ‘880 discloses wherein the arm 51 includes an electrical interface 28 including the electrical contact 26 (fig. 6-7). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 24-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2021/0249880 to Taylor et al.
Concerning method claims 24-25, in view of the structure disclosed by Taylor ‘880, the method of operating the device would have been obvious, since it is the normal and logical manner in which the device could be used.
Regarding claim 24,  Taylor ‘880 could disclose a method comprising: causing a clamp 53 to clamp onto a handlebar of a vehicle; causing an arm 51 extend from the clamp as the clamp clamps onto the handlebar; causing a plate 12 to be supported by the arm 51 as the clamp 53 clamps onto the handlebar, wherein the plate 12 includes an exterior surface and a latch 14, wherein the latch 14 extends away from the exterior surface (Fig. 4); and causing the latch 14 to engage a detent 108 of a housing 100 in order to linearly mount the housing 100 onto the plate 12.  
Regarding claim 25,  Taylor ‘880 could disclose causing the latch 14 to disengage a detent 108 of housing 100 by rotating the housing relative to the plate 12 (para 0025).  

Allowable Subject Matter
Claims 3, 4, 9, 13 and 26-28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 29-32 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  the structural components of the engagement surface and engagement surface wall and how the components structurally and functionally cooperate within the accessory.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The listed prior art includes supports, any of which could be used in subsequent office actions.  The list is as follows: US-20140263509-A1 OR US-20140061270-A1 OR US-20160368557-A1 OR US-20150351531-A1 OR US-11029734-B2 OR US-10422474-B2 OR US-11303143-B2 OR US-8998048-B1 OR US-9402016-B1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA E MILLNER whose telephone number is (571)270-7507. The examiner can normally be reached M-F 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MONICA E MILLNER/Primary Examiner, Art Unit 3632